Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. With regard to independent claims 1 and 12, applicant argues that Hart et al. (US 2014/0278438) fails to teach “that other devices are identified and selected based on the analysis of the type of information requested by the user or type of information included in the audible content”. In response, the examiner disagree noting that Hart does teach where the second content that is different from the first content is determined. In that regard Hart teaches “ providing audible content in response to the user voice command using a first device and providing visual content for the user using a second device “ Hart further teaches “where another way to interact with computing devices is through a user speaking to a device and the device outputting audio to the user in return. However, in some instances, certain content is best output in a form other than audio alone”. According to Hart the information type is analyzed from the user command and the first device (automatically) instructs another device to output the second content “This disclosure describes, in part, techniques for receiving a voice command from a user and, in response, providing audible content to the user using a first device and providing visual content for the user using a second device. the first device includes… a speaker for outputting audible content in response to identified voice commands in the speech. However, the first device might not include a display for displaying graphical content. As such, the first device may be configured to identify devices that include displays and that are proximate to the first device. The first device may then instruct one or more of these other devices to output visual content associated with a user's voice command.” [0013] In some instances, the first device provides this instruction automatically upon the user issuing the voice command.”
Thus, since Hart teaches where the first device automatically selects/identifies and instructs the other medium or device to provide/display the second content that is different from the first content, applicant’s assertion or conclusion that “Hart doesn’t teach where the second device is selected based on the information type” is not convincing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US 2014/0278438).
As to claim 1, Hart teaches an information providing method (Fig.1) performed by an electronic device comprising a voice-based interface, the method comprising:
receiving a voice request from a user through the voice-based interface 134(1); 

 outputting the response information in an answering voice that is an auditory output form through at least one of a plurality of pieces of media comprising a main medium corresponding to the voice-based interface and a sub medium included in another electronic device interactable with the electronic device; (Fig.3C) and
providing another output with respect to at least a portion of the response information through at least one piece of media identical to or different from the media through which the answering voice is output among the plurality of pieces of media (Claims 5, 19; Abstract; Figs.1-7; Pars.11, 45-51)


    PNG
    media_image1.png
    589
    431
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    47
    132
    media_image2.png
    Greyscale



As to claim 2, Hart teaches wherein the providing of the other output comprises providing the other output in at least one of a visual output form, a tactile output form, and an auditory output form (abstract).
As to claim 3, Hart teaches wherein the providing of the other output comprises providing the other output with respect to information about a variable of an answer template (visual content, including graphical detail and other additional information) for the answering voice or information to which a semantic tag is assigned in the response information (Pars 14-16; Figs.1-3).
As to claims 4-5, according to Hart different type of visual contents associated with the information are provided that inherently includes the one of grade information, numerical value information, and orientation information as primary information included in the response information (Pars.13-16; Figs.1-3).
As to claim 8, Hart teaches wherein the providing of the other output comprises providing multimedia content associated with the response information as the other output in response to outputting the answering voice (Figs.1-3).


	Regarding claims 12-16 and 19, the corresponding device comprising the steps addressed above is analogous, therefore rejected as being anticipated by Hart for the foregoing reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2014/0278438) as applied above, and in view of Johnson et al. (US2003/0167172). 
As to claim 9, Hart doesn’t explicitly teach wherein providing of the other output comprises providing the other output through synchronization with an output of the answering voice. Johnson in same field teaches a multimodal system where response/information to a user voice command is provided vocally through one media and additional information is provided on same or different media where the output is provided through synchronization (Figs.1, #70, 38a, 38b, 12; Pars.29-31, 23, 34). The .
Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2014/0278438) as applied above, and in view of Burkman et al. (US 2007/0273480). 
As to claims 6-7 and 17-18, Hart doesn’t explicitly teach where providing of the other output comprises turning ON a light emitting diode (LED) or generating a tone as the other output based on the information. However, Burkman teaches an information acquisition and distribution method providing audio and visual output where the output comprises LED and tone generator (Figs.4, 8; Abstract; Pars.49, 52, 57). The modification would be obvious in Hart’s teaching for the purpose of alerting the user about the other output information that is presented on another device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657